ERIC VIMONT,                        )
                                    )
          Appellant,                )
                                    )
     vs.                            ) No. SD34414
                                    )
CHRISTIAN COUNTY HEALTH DEPARTMENT, ) FILED: Oct0ber 11, 2016
                                    )
          Respondent.               )

          APPEAL FROM THE CIRCUIT COURT OF CHRISTIAN COUNTY

                            Honorable Laura J. Johnson, Judge

AFFIRMED

       Questing to sell and distribute raw milk from any Christian County location of

his choosing, Eric Vimont cited Missouri’s constitutional right to farm (MO. CONST. art

I, § 35) in seeking judicial relief from Respondent’s order to abate such activity. He

lost on summary judgment and appeals. We affirm. 1



1 We find scant case law or commentary on the 2014 “Right to Farm Amendment” and purposely
limit our pronouncements because we lack the benefit of lawyer-briefing from both sides. Indeed,
we could have granted Respondent’s motion to strike Vimont’s pro se brief for Rule 84.04
violations, but instead will address the first point as we understand it. Point II, charging trial
court bias, fails summarily for lack of support in the argument section of Vimont’s brief (Reese
v. Ryan’s Family Steakhouses, Inc., 19 S.W.3d 749, 751 (Mo.App. 2000)) and our review of
the record reveals no basis therefor in any event.
                                    Background

      RSMo § 192.300 empowers county commissions and boards of county health

centers to promulgate orders and ordinances to enhance public health and combat

disease, provided such enactments do not conflict with state rules or regulations.

Citing this statutory authority, the Christian County Commission (“County

Commission”) enacted an amended Food Order ordinance (“CCFO”) regulating raw

milk sale and distribution effective January 30, 2012, § 2.05(D) of which stated that:

          Producers of retail raw dairy products may sell and take orders for
          their product at the physical farm location where the products are
          produced and may deliver the product to the clients [sic] domicile.

The CCFO also authorized Respondent to issue orders to abate conditions that might

transmit or promote disease, and provided an appeal process.

      In June 2012, Respondent ordered Vimont to abate his off-premise sale and

distribution of raw milk in violation of CCFO § 2.05. Vimont did not pursue the CCFO

appeal procedure.

      In 2014, Missouri voters adopted a “Right to Farm” constitutional amendment

(now MO. CONST. art I, § 35), which states:

          That agriculture which provides food, energy, health benefits, and
          security is the foundation and stabilizing force of Missouri’s
          economy. To protect this vital sector of Missouri’s economy, the
          right of farmers and ranchers to engage in farming and ranching
          practices shall be forever guaranteed in this state, subject to duly
          authorized powers, if any, conferred by article VI of the
          Constitution of Missouri. [our emphasis]

Vimont cited this in suing Respondent, in 2015, for relief from the order to abate and

CCFO § 2.05. The trial court eventually granted Respondent summary judgment on

multiple grounds, including that the constitutional right to farm is not unlimited, but

                                           2
subject to duly authorized article VI powers, and the CCFO provision at issue was

within the duly authorized powers of the County Commission under article VI and

RSMo § 192.300.

                         Vimont’s Complaint and Analysis

       Vimont claims the trial court erred “by upholding Respondent’s Order to Abate,

allowing it to overrule [Vimont’s] Right to Farm, guaranteed by Article I, Section 35

of the Missouri Constitution ….” 2 On this record, we cannot agree.

       As repeatedly noted above, Vimont’s constitutional farming rights, whatever

they may be, are subject to local-government powers duly authorized and conferred

by article VI of Missouri’s constitution. MO. CONST. art I, § 35. As relevant here, article

VI directs that county commissions 3 “shall manage all county business prescribed by

law” (§ 7) and for county powers to be defined by “general laws” (§ 8).

       Thus, under article VI, the County Commission was authorized to manage all

legal county business, exercising such powers as the legislature saw fit to delegate or

those fairly implied by powers expressly granted. See Greene County v. Pennel,

992 S.W.2d 258, 262 (Mo.App. 1999)(citing, among others, article VI). The legislature

saw fit to delegate to county commissions, via RSMo § 192.300, power to promulgate

public-health rules and ordinances. Exercising that power and citing it specifically,

the County Commission adopted the CCFO.




2 He also cites “the Due Process Clause of the Fourteenth Amendment, U.S. Constitution,” but
abandons that claim by failing to develop it whatsoever. Reese, 19 S.W.3d at 751.
3 Formerly called county courts, see RSMo § 49.010; Am. Aberdeen Angus v. Stanton, 762
S.W.2d 501, 502 (Mo.App. 1988).

                                             3
       Because the CCFO was within the County Commission’s duly authorized article

VI powers, Vimont’s theory of right-to-farm supremacy fails, mooting our need to

address the trial court’s other bases for decision. 4 We deny all motions taken with the

case and affirm the judgment.


DANIEL E. SCOTT, J. – OPINION AUTHOR

GARY W. LYNCH, P.J. – CONCURS

WILLIAM W. FRANCIS, JR., J. – CONCURS




4Nearly all of Vimont’s argument questioned the County Commission’s wisdom regarding the
CCFO’s raw milk provisions. These legislative criticisms are outside the scope of Vimont’s point,
but almost certainly would fail anyway. See, e.g., Borron v. Farrenkopf, 5 S.W.3d 618, 622
(Mo.App. 1999)(county ordinance was “rationally related” to health problems “and therefore
expressly authorized under § 192.300”).
                                               4